PER CURIAM.
The opinion of the Court of Civil Appeals is found in 370 S.W.2d 241.
This is an action for divorce and a division of property. The judgment of the Court of Civil Appeals is final under Article 1821, Vernon’s Annotated Texas Civil Statutes, unless there has been a disagreement among the Judges of the Court of Civil Appeals, or unless the Court of Civil Appeals has held differently from a prior decision of another Court of Civil Appeals or of this Court on a question of law material to the decision. Arts. 1821, 1728, V.A.T.S. There is no disagreement among the Judges of the Court of Civil Appeals, and the petitioner seeks to invoke the jurisdiction of this Court on the basis of asserted conflicts between the decision of the Court of Civil Appeals and prior decisions of this Court.
In order for this Court to have jurisdiction under subdivision 2 of Art. 1728, V.A.T.S., the asserted conflict must not only be upon a question of law material *871to the decision in the case, but also such conflict must appear on the face of the opinion. Dockum v. Mercury Insurance Company, 134 Tex. 437, 135 S.W.2d 700; State v. Wynn, 157 Tex. 200, 301 S.W.2d 76. It does not do so here.
The Motion for Rehearing is overruled.